Case 4:18-Cr-0015. Document 38 Filed 12/19/18 I.e 1 of 6 Page|D 67

ORlGlNAL

lN THE UNITED sTATEs DIsTRICT ooURT" `: ,1.;f ' _,
FoR THE NoRTHERN DISTRICT oF TEXAS " “

FoRT WoRTH DIvIsIoN
UNITED sTATEs oF AMERICA 953 l § 29‘~3
v. No. 4;18-CR-i53-Y *
KYLE EDWARD DAQUILLA (01) l -““

PLEA AGREEMENT WITH WAlVER OF APPEAL

Kyle Edward Daquilla (“Defendant”), Cody Cofer, the defendant’s attorney, and
the United States of America (“Govemment”), agree as follows:
1. Rights of Defendant: Defendant understands that he has the right
a. to plead not guilty;
b. to have a trial by jury;
c. to have his guilt proven beyond a reasonable doubt;

d. to confront and cross-examine Witnesses and to call Witnesses in his
defense; and

e. against compelled self-incrimination
2. Waiver of Rights and Plea of Guiltv: Defendant Waives these rights and
pleads guilty to the offense alleged in Count One of the Superseding Information,
charging a violation of 21 U.S.C. § §§ 84l(a)(l) and (b)(l)(C), that is, Possession With
Intent to Distribute Methamphetamine. The defendant understands the nature and
elements of the crime to Which he is pleading guilty, and agrees that the factual resume

he has signed is true and Will be submitted as evidence

Plea Agreement - Page 1

 

 

 

ease 4:13-cr-0015. Documem 38 Filed 12/19/18 .e 2 of 6 PagelD 68

3. Sentence: The penalties the Court can impose include:
a. imprisonment for a period not to exceed twenty (20) years;
b. a fine not to exceed $1,000,000, or both a fine and imprisonment;
c. a term of supervised release not to exceed three (5) years, which may

be mandatory under the law and will follow any term of
imprisonment If the defendant violates any condition of supervised
release, the Court may revoke such release term and require that the
defendant serve any or all of such term as an additional period of
confinement The effect of a revocation of a term of super revised
release is to make the overall period of incarceration longer;

d. a mandatory special assessment of $100;

e. restitution to victims or to the community, which may be mandatory
under the law, and which the defendant agrees may include
restitution arising from the offense of conviction alone;

f. forfeiture of property; and

g. costs of incarceration and supervision.

4. Court’s Sentencing Discretion and Role of the Guidelines: Defendant
understands that the sentence in this case will be imposed,by the Court after consideration
of the United States Sentencing Guidelines. The guidelines are not binding on the Court,
but are advisory only. Defendant has reviewed the guidelines With his attorney, but
understands no one can predict with certainty the outcome of the Court’S consideration of
the guidelines in this case. Defendant will not be allowed to withdraw his plea if his
sentence is higher than expected Defendant fully understands that the actual sentence

imposed (so long as it is within the statutory maximum) is solely in the Court’s

discretion.

Plea Agreement - Page 2

 

 

ease 4:16-cr-0015. Documem 36 Filed 12/19/16 .e 3 of 6 PagelD 69

5. Mandatorv special assessment Defendant agrees to pay to the U.S. District
Court Clerk the amount of $100.00, in satisfaction of the mandatory special assessment in
this case.

6. Defendant’s agreement Defendant shall give complete and truthful
information and/or testimony concerning his participation in the offense of conviction.
Upon demand, Defendant shall submit a personal financial statement under oath and
submit to interviews by the government and the U.S. Probation Office regarding his
capacity to satisfy any fines or restitution

7 . Government’s Agreement: The government will not bring any additional
charges against Defendant based upon the conduct underlying and related to the
Defendant’s plea of guilty. This agreement is limited to the United States Attorney’s
Office for the Northern District of Texas and does not bind any other federal, state, or
local prosecuting authorities, nor does it prohibit any civil or administrative proceeding
against Defendant or any property.

8. Violation of Agreement: Defendant understands that if he violates any
provision of this agreement, or if his guilty plea is vacated or withdrawn, the government
will be free from any obligations of the agreement and free to prosecute Defendant for all
offenses of which it has knowledge In such event, Defendant waives any objections
based upon delay in prosecution. lf the plea is vacated or withdrawn for any reason other
than a finding that it was involuntary, Defendant waives objection to the use against him

of any information or statements he has provided to Government and any resulting leads.

Plea Agreement - Page 3

 

Case 4:18-cr-0015. `Document 38 Filed 12/19/18 .e 4 of 6 Page|D 70

9. Voluntary Plea: This plea of guilty is freely and voluntarily made and is
not the result of force or threats, or of promises apart from those set forth in this plea
agreement There have been no guarantees or promises from anyone as to what sentence
the Court will impose.

10. Waiver of right to appeal or otherwise challenge sentence: Defendant
waives his rights, conferred by 28 U.S.C. § 1291 and 18 U.S.C. § 3742, to appeal from
his conviction and sentence. He further waives his right to contest his conviction and
sentence in any collateral proceeding, including proceedings under 28 U.S.C. § 2241 and
28 U.S.C. § 2255. Defendant, however, reserves the rights (a) to bring a direct appeal of
(i) a sentence exceeding the statutory maximum punishment, or (ii) an arithmetic error at
sentencing, (b) to challenge the voluntariness of his plea of guilty or this waiver, and
(c) to bring a claim of ineffective assistance of counsel.

11. Representation of Counsel: Defendant has thoroughly reviewed all legal
and factual aspects of this case with his lawyer and is fully satisfied with that lawyer’s
legal representation Defendant has received from his lawyer explanations satisfactory to
him concerning each paragraph of this plea agreement each of his rights affected by this
agreement and the alternatives available to him other than entering into this agreement
Because he concedes that he is guilty, and after conferring with his lawyer, Defendant has
concluded that it is in his best interest to enter into this plea agreement, and all of its

terms, rather than to proceed to trial in this case.

Plea Agreement - Page 4

 

 

 

ease 4:16-cr-0015. Documem 36 Filed 12/19/16 .e 5 of 6 PagelD 71

12. Entiret of A eement: This document, along with the Plea Agreement

 

Supplement, is a complete statement of the parties’ agreement and may not be modified

unless the modification is in writing and signed by all parties.

AGREED TO AND SIGNED this [Q¢L day oié¥;ewmb'e¢, 2018.

% `

%S&E EDWARD DAQUILLA
Defendant

M@<a

CoDY g%FER
Attorney for Defendant

Plea Agreement - Page 5

ERIN NEALY COX
UNITED STATES ATTORNEY

B/%

ROBE)§{T J. BOUDREAU
Assistant United States Attorney
New York State Bar No. 4686507
801 Cherry Street, Suite 1700
Fort Worth, Texas 7 6102
Telephone: 817.252.520()
Facsimile: 817.252.5455

M//&{A we

ALEX LEWIS
Deputy Criminal Chief

 

 

ease 4:16-cr-0015. Documem 36 Filed 12/19/16 l.e 6 of 6 PagelD 72

l have read (or had read to me) this Plea Agreement and Plea Agreement
Supplement, a have carefully reviewed every part of them with my attorney. l fully
understand ' and voluntarily agree to the terms in them.

/z[/// ,//z

   

 

/KYL'E'EDWARD DAQUILLA Date

I am the defendant’s counsel. l have carefully reviewed every part of this Plea
Agreement and Plea Agreement Supplement with the defendant To my knowledge and
belief, my client’s decision to enter into this Plea Agreement and Plea Agreement
Supplement is an informed and voluntary one.

M/¢

CoDY MFE`R
Attorney for Defendant

/2///////(3

Date

Plea Agreement - Page 6

 

